Citation Nr: 1822512	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, rated 20 percent disabling prior to July 25, 2016, and 40 percent disabling thereafter.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated 20 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated 20 percent disabling.

4.  Entitlement to a total disability rated based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, J. D.


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1968 to April 1971, with service in Vietnam.  He was awarded a Vietnam Service Medal and Vietnam Campaign Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from February 2008 and May 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that in July 2009 the Veteran filed a claim for TDIU.  That claim was treated as an increased rating claim in pertinent part for the Veteran's bilateral lower extremity peripheral neuropathy.  A September 2009 rating decision granted increased ratings to 20 percent for each disability, effective July 29, 2009.  In December 2009 additional treatment records were received pertinent to the Veteran's neuropathy claims.  An additional rating decision was not issued addressing the Veteran's lower extremity neuropathies until May 2012.  Thus, the Veteran's increased rating claims for lower extremity peripheral neuropathy have been pending since July 2009.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in July 2009.  A transcript of that proceeding has been associated with the claims file.

This case was remanded in October 2009, November 2014, March 2016, and April 2017 for additional development.  To the extent possible that development has been completed.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The issue of entitlement to service connection for diabetic foot ulcers has been raised by the record in private treatment records received in November 2008 and December 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 25, 2016, the Veteran's diabetes mellitus required the use of insulin and an oral hypoglycemic agent as well as a restricted diet.  Regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider have not been shown.

2.  From July 25, 2016, the Veteran's diabetes mellitus required the use of insulin and an oral hypoglycemic agent as well as a restricted diet, the latter of which was listed by the July 2016 VA examiner as an example of regulated activities.  Episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider have not been shown.

3.  For the entire period on appeal, the Veteran's peripheral neuropathy of the right and left lower extremities was manifested by subjective complaints of pain, numbness, tingling, burning, stinging, shooting pains, difficulty standing and walking long distances, and objective findings of moderate intermittent pain, moderate paresthesias and or dysesthesias, and severe numbness, more closely approximating moderate incomplete paralysis of the sciatic nerve.  Symptoms approximating moderately-severe incomplete paralysis, or complete paralysis of the sciatic nerve accompanied by dangling or dropped feet, no active movement possible of muscles below the knee, with flexion of the knee weakened or (very rarely) lost, have not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to July 25, 2016, the criteria for a disability rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. § 4.1, 4.119, Diagnostic Code 7913 (2017).

2.  From July 25, 2016, the criteria for a disability rating in excess of 40 percent for diabetes mellitus are not met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. § 4.1, 4.119, Diagnostic Code 7913 (2017).

3.  For the entire period on appeal, the criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of the right and left lower extremities have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8521 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in November 2007 and August 2009 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The Veteran was provided a hearing before the undersigned VLJ in July 2009.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in October 2009, November 2014, March 2016, and April 2017, to obtain outstanding VA medical records, including a complete copy of a March 2010 VA examination report, and afford the Veteran examinations to assess his diabetes.  VA medical records were obtained in May 2014, May 2017, and January 2018, and a legible copy of the March 2010 VA diabetes examination report was received in May 2016.  Additionally, the Veteran was afforded VA examinations in March 2010, April 2012, September 2015, and July 2016.  Although previous Board remands suggested the March 2010 VA examination report was incomplete, an addendum dated July 1, 2010 stated the March 2010 examination report had been reviewed and that no additional diagnoses were indicated at this time.  It therefore appears that the March 2010 examination report was rendered complete by this July 2010 addendum.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Increased Rating - Diabetes Mellitus

In pertinent part, diabetes mellitus is evaluated under the following rating criteria:

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet (20 percent);

Requiring insulin, restricted diet, and regulation of activities (40 percent);

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent);

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent).

38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).

The rating criteria for diabetes are successive, meaning that the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  The rating criteria for a 40 percent rating require that the Veteran be administered insulin; that administration of a medical compound or pharmaceutical agent other than insulin that caused the body to secrete insulin endogenously does not warrant a 40 percent rating; and that the use of the conjunctive "and" means that all three successive and cumulative elements of a 40 percent rating must be met in order to warrant that rating.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013); cf. Tatum, 23 Vet. App. 152 (2009) (applying the "more nearly approximates" language of 4.7 because the rating criteria for hypothyroidism under DC 7903 are not conjunctive, successive and cumulative).  Additionally, the US Court of Appeals for Veterans Claims has held that medical evidence is required to show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities, per Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  As with all the other criteria for evaluation of diabetes, it is aimed as control of blood sugar, and not as a descriptor of physical capacity.

For the period prior to July 25, 2016, the evidence does not support a rating in excess of 20 percent for the Veteran's diabetes mellitus.  As indicated above, a 40 percent rating requires insulin, restricted diet, and regulation of activities.  The December 2007 VA examination report did not address regulation of activities.  

Records from Dr. J. R. dated in June and July 2008 indicated that the Veteran was encouraged to continue his exercise program.  The September 2008 VA examination report did not expressly discuss regulation of activities, but stated that the diabetes affected the Veteran's activities of daily living (specifically mentioning the restricted diet) and that his neuropathy limited his physical activity.  

A June 2009 note from Dr. J. R. stated that the Veteran had severe restrictions in daily activities related to his severe peripheral neuropathy.  The September 2009 VA examination report noted the Veteran had not been advised to restrict his activities, and indicated the Veteran's diabetes treatment required dietary restriction, oral medication, and insulin twice daily for control.  

The March 2010 VA examination report indicated that the Veteran reported he was not on a restricted diet, but had self-prescribed restrictions of his activities to prevent hypoglycemic reactions.  The examiner noted the Veteran had not had been medically prescribed restrictive activity, and concluded that the Veteran's diabetes treatment required oral medication and insulin twice daily.  

The September 2015 VA examination report indicated that the Veteran's diabetes treatment included oral hypoglycemic agents and more than one insulin injection per day.  The examiner noted that the Veteran's activities were not restricted by necessity, explaining that the Veteran had not been instructed to restrict outdoor activities or exercise.  The examiner added that the Veteran's diet consisted of "no added sugar only."

The Board considered the July 2009 statement from Dr. J. R. that the Veteran had severe restrictions in his activities related to peripheral neuropathy, and the Veteran's statements regarding cessation of certain activities in the September 2008 VA examination report.  To the extent that the Veteran has difficulties as a result of his neuropathies, these reports go to physical capacity, and not to blood sugar control.  These statements therefore do not fall within the manifestations contemplated by the applicable criteria.  As for the Veteran's reports that he self-restricted his activities to prevent hypoglycemic reactions, the March 2010 VA examiner and September 2015 VA examiner both found that the Veteran's activities were not restricted by necessity, nor did treatment for his diabetes require such a restriction.

Given that the medical evidence does not show that it was medically necessary for the Veteran to avoid strenuous occupational and recreational activities to avoid hypoglycemic episodes, the assignment of a 40 percent rating prior to July 25, 2016 for diabetes mellitus is not warranted.

From July 25, 2016, the assignment of a rating in excess of 40 percent is not warranted.  The evidence for this period includes an August 24, 2016 e-mail the Veteran sent to his VA physician, reporting that although he had been exercising as advised by his doctor, he was experiencing highs and lows with his blood sugar, noting that he had been missing meal shots.  He was advised to watch his diet and limit his carbohydrate intake, have a snack before exercise and bedtime, keep a log of his blood sugar checks, and reduce the amount of insulin he was using.  Notably, a November 2017 VA diabetology risk assessment screening consultation indicated that the Veteran's current diabetes therapy was diet, oral agent, and insulin.  

The remaining evidence contains no indication that the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Additionally, the Veteran's diabetic complications were noted to be peripheral neuropathy and erectile dysfunction, for which the Veteran is separately compensated.  

Thus, for the period from July 25, 2016, a rating in excess of 40 percent for diabetes mellitus is denied.

The Board observes that the September 2008 VA examination report indicated the Veteran's diabetes mellitus included several complications, including retinopathy, neuropathy, nephropathy, erectile dysfunction, and cerebrovascular disease.  With respect to retinopathy, subsequent evaluations indicated the Veteran did not have diabetic retinopathy.  See September 2009 VA examination report, October 2011 ophthalmology consultation, February 2014 optometry consultation, November 2016 optometry note, and November 2017 ophthalmology note.  The Veteran is separately evaluated for neuropathies of the bilateral upper and lower extremities, the latter of which is addressed below, as well as nephropathy.  Additionally, the Veteran is receiving compensation for his erectile dysfunction.  Finally, the Veteran filed a claim for residuals of a stroke associated with diabetes mellitus, which was denied in a May 2012 rating decision and not appealed.  Additionally, the Board has referred the Veteran's claim for a skin conditions secondary to his diabetes based on medical evidence he submitted.


Peripheral Neuropathy Right and Left Lower Extremities

Diabetic peripheral neuropathy is not specifically listed in the rating schedule.  The AOJ has during the course of this claim rated the Veteran's disability under Diagnostic Code 8620 of 38 C.F.R. § 4.124a (2017).

Under Diagnostic Code 8620, relating to neuritis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, in which the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2017).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2017).  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

A July 2008 note from Dr. J. R. indicated the Veteran had abnormal light touch sensation and abnormal pinprick sensation of the feet.  In an August 2008 note, Dr. J. R. reported that the Veteran's light touch sensation, pinprick sensation, and vibration sensation of the feet were normal.  A September 2008 VA examination report noted the Veteran experienced tingling and burning in his feet.  The examiner indicated that motor and sensory in the lower extremities were intact, vibration sense was absent in the feet and knees, and pinprick and light touch were decreased bilaterally over the feet in a stocking pattern.

In a June 2009 note, Dr. J. R. wrote that the Veteran had severe restrictions in daily activity related to his severe peripheral neuropathy.  

According to the September 2009 VA examination report, the Veteran continued to report symptoms of peripheral neuropathy, with burning of the feet and tingling and stinging sensations.  Distal motor function was intact in the lower extremities bilaterally.  There was diminished sensation to vibration of the toes bilaterally.  There was slightly diminished sensation to monofilament of the heels, otherwise sensation was intact.  There was good sensation to pinprick and light touch.  Deep tendon reflexes are intact in the lower extremities bilaterally.  The examiner found that the Veteran had mild sensory polyneuropathy of the lower extremities affecting the sural, plantar, and calcaneal nerves.

The March 2010 VA examination report indicates that distal motor function was intact in the lower extremities.  There was diminished sensation to vibration, pinprick, and light touch of the plantar aspects of the feet and the toes.  There was diminished sensation to monofilament of the plantar aspects of the feet.  Deep tendon reflexes demonstrated somewhat diminished knee jerks bilaterally, trace ankle jerks bilaterally.  The examiner characterized the Veteran's neuropathy as mild to moderate.  

VA medical records from October 2010 and March 2011 note the Veteran reported that he had no feeling in his toes bilaterally.

A June 2011 VA examination report indicated the Veteran reported numbness, tingling, and shooting pains on the feet.  Sensory examination was "2/5" in the lower extremities.  The examiner characterized the Veteran's neuropathy as moderate, without motor involvement.  

A May 2012 addendum stated that the Veteran's affected nerve was the sciatic nerve, and that the involvement was moderate.  

In his June 2012 Notice of Disagreement, the Veteran reported that he could not stand or walk very long before his feet and legs started to hurt.  He reported having to sit down and raise his feet to relieve the pain and swelling in his lower extremities.  He said he had not worn socks in years, and could not have a sheet or anything against his feet or they start to burn.  

According to the July 2016 VA examination report, the Veteran reported his neuropathy had caused him to step on a nail and not know it.  Upon evaluation, the Veteran's lower extremity symptoms included moderate intermittent pain, moderate paresthesias and or dysesthesias, and severe numbness.  The Veteran had decreased light touch sensation in the ankle and lower leg, absent light touch sensation in the feet and toes, and absent position sense in the lower extremities.  No muscle atrophy was seen.  The examiner diagnosed the Veteran with mild incomplete paralysis of the sciatic nerve and femoral nerve.  

Based on the foregoing, the Board finds that ratings in excess of 20 percent for right and left lower extremity diabetic neuropathy are not warranted at any point during the pendency of the appeal.  Although Dr. J. R.'s June 2009 note stated characterized the Veteran's neuropathy as severe, that assessment is not dispositive.  As noted above, all evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).  Dr. J. R.'s other records showed mixed findings regarding the severity of the Veteran's neuropathy, noting abnormal light touch sensation and abnormal pinprick sensation of the feet in July 2008 but normal sensation in August 2008.  Without more explanation for the basis of that characterization, the June 2009 note is of limited probative value in light of the other evidence of record that consistently indicates that the Veteran's neuropathy was mild or moderate.  Specifically, the September 2009 VA examination report concluded that the Veteran's neuropathy was mild based on monofilament, pinprick and light touch testing.  Moreover, the March 2010, June 2011, May 2012, and July 2016 VA examination reports all found that the Veteran's neuropathy was mild or moderate in degree based on objective medical testing.  Accordingly, the Board finds the objective testing in the medical records and examination reports to warrant greater probative weight than Dr. J. R.'s characterization of severity as severe.

For these reasons, entitlement to a rating in excess of 20 percent for peripheral neuropathy for the right and left lower extremities is denied.


ORDER

For the period prior to July 25, 2016, entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

From July 25, 2016, entitlement to a disability rating in excess of 40 percent for diabetes mellitus with erectile dysfunction is denied.

For the entire period on appeal, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

For the entire period on appeal, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.



REMAND

The Veteran seeks entitlement to a TDIU.  In a July 2009 VA Form 21-8940, the Veteran indicated he was unable to work due to diabetes and neuropathy, and reported he last worked in December 1997 for a cabinet shop.  He reiterated those facts during the July 2009 hearing.  See Hearing Transcript, pg. 8.  

However, the information supplied by the Veteran in 2009 differs markedly from other evidence of record.  A July 2004 primary care note indicates that the Veteran owned a bar and was working 80 hours per week.  An October 2010 VA physical therapy note indicated that the Veteran reported knee pain that began over the last 5 to 7 years when he stood on his feet from 2 pm to 2 am bartending, adding that now that he had retired he reported less pain, suggesting the Veteran continued to work until recently.  The Veteran has not provided VA with information regarding this employment, which is pertinent to his TDIU claim.  

The Veteran applied for TDIU in January 2018, and was asked to submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The Veteran did not submit completed copies of these documents, and his claim was denied in March 2018.

Given that a TDIU claim is part and parcel of an increased rating claim, this matter is remanded to the AOJ so the Veteran may cooperate in the development of his claim.  However, the Veteran is reminded that the duty to assist is a two-way street, and that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Forms 21-4192 and 21-8940, and request that he supply the requisite information, including information regarding his self-employment.

2.  After conducting any other development deemed necessary, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


